Opinión disidente del
Juez Presidente Sr. Negrón Fer-nández.
I
La sección 4 del Artículo VI de la Constitución del Estado Libre Asociado de Puerto Rico, en su párrafo tercero, provee que “Se dispondrá por ley todo lo concerniente al proceso electoral y de inscripción de electores, así como lo relativo a los partidos políticos y candidaturas.”(1)
Sujeto a las demás disposiciones constitucionales que sir-ven de base o se relacionan con la materia,(2) el anterior precepto supone un plan legislativo integrado para reglamen-tar todo lo concerniente al ejercicio del derecho electoral como' proceso esencial de la democracia.
*287Este ordenamiento jurídico está representado por las siguientes leyes: Ley Electoral, (3) Ley de Inscripciones, (4) Ley sobre Impugnación de una elección excepto la de Legis-lador o Comisionado Residente, (5) Ley sobre Elecciones Espe-ciales para cubrir vacantes en la Asamblea Legislativa,(6) Ley de Primarias, (7) Ley del Fondo Electoral para los Par-tidos Políticos;(8) y por aquellas disposiciones del Código Penal relativas a delitos contra el derecho electoral, cuya publicación la propia Ley Electoral ordena se incluya como suplemento adjunto a la misma, (9) y del Código Político que exige a los candidatos a cargos por elección las condiciones requeridas para ser elector,(10) además de las Reglas y Reglamentos sobre materia electoral promulgadas de acuerdo .con la ley.
Fue precisamente para reglamentar en forma ordenada el derecho del ciudadano a obtener copias de las listas elec-torales, que se incluyó en la Ley Electoral, sección 27, 16 L.P.R.A. see. 75, la disposición de que “El Superintendente 'General de Elecciones podrá expedir copias certificadas de dichas listas previo el pago de un centavo por cada nombre *288en sellos de rentas internas que adherirá a dichas listas, cancelándolos.”(11) Disposición similar se incluyó en la sección 85, 16 L.P.R.A. see. 85, (12) en relación con las listas de colegio de cada precinto electoral, o sea, las listas finales de votantes para las elecciones generales, así como en la sección 3 de la Ley sobre Elecciones Especiales para cubrir vacantes en la Asamblea Legislativa, 16 L.P.R.A. see. 443, (13) en relación con las listas de votantes a ser usadas en la elección especial.
La voluntad legislativa surge, a mi juicio, con patente claridad, en el sentido de que para obtener copia de las listas electorales debe atenerse el ciudadano a las disposiciones que el orden jurídico que reglamenta el proceso electoral en todas sus etapas provee, pues es legislación dirigida especialmente a ese fin, según mandato constitucional, sin que tenga sitio de aplicación en ese orden jurídico legislación de índole general con la cual no intentó el legislador reglamentar fase al-guna de ese proceso. Bajo el plan legislativo así integrado no hay que exigir a la Asamblea Legislativa — la que a través de esa legislación especial está proveyendo “todo lo concer-*289niente al proceso electoral y de inscripción de electores, así como lo relativo a los partidos políticos y candidaturas”, según manda la Constitución — “una orden clara y termi-nante” en el sentido de que el artículo 409 (14) del Código de Enjuiciamiento Civil no es aplicable a las listas electorales. No se trata aquí de una omisión de la Ley Electoral por haber dejado de proveer específicamente — como lo hace el artículo 409 — que los ciudadanos o electores tendrán derecho “a inspeccionar y sacar copia” de las listas electorales en poder del Superintendente. No. Se trata de una ley especial que reglamenta una materia especial y que dice cómo se obtienen copias de esas listas que tiene el Superintendente. No es que.la Asamblea Legislativa quite a dichas listas el carácter de públicas, que por imperativo del proceso electoral de que forman parte, tienen, y que la propia disposición de cómo obtener copias de las mismas, ratifica. La Asamblea Legislativa lo que hizo fue expresar la política pública, en cuanto a esta clase de documentos públicos, y no consideró sabio abrir las oficinas del Superintendente o de la Junta Estatal de Elecciones a la inspección y saca de copias, por cualquier persona, de unas listas cuya publicidad y acceso público hacía patente de otro modo.
El hecho de que la Asamblea Legislativa incorporara substancialmente en el artículo 27 de la Ley Electoral, como parte del ordenamiento jurídico sobre esta materia especial, las disposiciones del artículo 410 (15) del Código de Enjui-ciamiento Civil y no adoptara las del artículo 409 del mismo cuerpo legal, evidencia el propósito legislativo de no hacer las' disposiciones de este último aplicables a las listas electo-*290rales, sin dejar de ofrecer al ciudadano, no obstante, una oportunidad razonable para obtener dichas listas, a través de las disposiciones de la sección 27. No estaba la Asamblea Legislativa obligada a hacer en la Ley Electoral una expre-sión contraria a las disposiciones del artículo 409, ya que éste quedaba excluido de la esfera de dicha legislación por virtud inherente de la propia reglamentación establecida para todas las fases del proceso electoral.
No afecta la teoría que expreso el hecho de que en nume-rosas ocasiones se haya dispuesto por legislación que ciertos documentos tengan carácter confidencial, según se ilustra en el escolio 10 de la opinión del Tribunal. (16) Lo que la Asam-blea Legislativa aquí hizo — y podía hacer — en el ejercicio razonable de su poder de reglamentación de todo lo concer-niente al proceso electoral, fue establecer el sistema de publi-cación de las listas, para información de la ciudadanía, y determinar la forma en que cualquier persona podía obtener copias de las mismas del Superintendente, lo cual dista mucho de consagrar la vigencia del artículo 409 en el ámbito de esa reglamentación especial, sin que pueda invocarse el mismo ni para amparar un derecho que dicha reglamentación no intentó reconocer, ni para obligar a la Asamblea Legislativa a seguir una norma específica en su técnica de legislar, por el hecho de que una anterior Asamblea Legislativa, en el *291articulo 47 de la Ley de Evidencia (que es el 409 del Código de Enjuiciamiento Civil) la única salvedad que hiciera al declarar el derecho de inspección y saca de copia de docu-mentos públicos fue la de “lo expresamente dispuesto en con-trario por la ley.”
No es necesario considerar aquí si por virtud de las dis-posiciones de la sección 27 que reconoce el derecho a obtener copias certificadas de las listas electorales, la Asamblea Legislativa incorporó a la Ley Electoral el derecho de inspección que este Tribunal, en Prensa Insular de Puerto Rico v. Cordero, Auditor, 67 D.P.R. 89, confirmado en 169 F.2d 229, proclamó estar implícito en las disposiciones del ar-tículo 410 del Código de Enjuiciamiento Civil.
La naturaleza de los documentos aquí envueltos — listas electorales — el contenido y publicación de las cuales establece la ley, independientemente del propósito para el cual se inte-resaban las mismas, irradia de aplicación a este caso el prin-cipio en que se fundó este Tribunal en el de Prensa Insular para sentar la teoría del derecho implícito a la inspección previa como base necesaria del conocimiento que debe tenerse del contenido de un documento para estar en condiciones de pedir copia certificada del mismo. Claramente en este caso, en el que medió una solicitud en masa de listas electorales, cualquiera que fuere el contenido de las mismas, no entra en juego el derecho a inspección, ni está envuelto el cardinal principio en que se funda el derecho del ciudadano a estar informado de las gestiones y actuaciones de su gobierno, que ya las ha hecho públicas, reconociendo por ese propio hecho la esencia misma del proceso de la democracia.
hH HH
El único deber ministerial del Superintendente en cuanto al derecho de los peticionarios a obtener copias de las listas electorales, que surge impuesto por necesaria implicación del plan legislativo que reglamenta todo lo concerniente al pro-ceso electoral, era el de entregar copias certificadas de las *292listas solicitadas en la forma prevista en la sección 27 de la Ley Electoral. (17)
El Superintendente nunca se negó a entregar las copias certificadas de los 68 precintos que según el peticionario Flores le había solicitado, aunque sí advirtió claramente que para el 28 de agosto no podía — por razones justificadas de falta de tiempo para reproducirlas, que quedaron incontro-vertidas en la prueba — entregarles todas las 68 listas inte-resadas, de las cuales ya para el 28 de julio (en 32 días laborables desde el 9 de junio en que solicitaron las prime-ras 6 listas) les había entregado 39.
Ningún intento hicieron los peticionarios para demostrar —y ciertamente la prueba en el récord revela que no podían hacerlo — que el Superintendente incumpliera el deber de entregarles copias certificadas de todas las listas con ante-rioridad al 28 de agosto sin riesgo de afectar la celebración normal de las elecciones generales del 8 de noviembre si-guiente. Y nada hay en la prueba que indique que luego de conocido por ellos el hecho de que en los precintos de Agua-dilla, Areeibo, Río Piedras II, San Juan y Yabucoa no exis-tían las listas provisionales de electores de 1960, hubieran requerido de dicho funcionario que les preparara y certifi-cara con prioridad a todas las demás, las listas de los cinco precintos mencionados. Por el contrario, ellos interesaban las copias certificadas de todos los 68 precintos, a pesar de estar ya advertidos de que no todas las listas le podían ser entregadas antes del 28 de agosto.
*293El propósito al solicitar las listas de los 68 precintos que fue expresado por el peticionario Flores en términos de nece-sidad de obtener los datos exactos en cuanto a nombre, edad, color, año y barrio en que se inscribió el elector que iba a firmar la petición de inscripción (pág. 10 Rec. Taq.) revierte a términos de comodidad cuando al explicar que habiendo recibido las listas de 39 precintos, aún faltaban las de 29. se expresó así:
“En los treinta y nueve tenemos las listas. Ahora, hay un problema, el problema es que es un proceso muy lento. Por-que la gente tiene que ir a la corte, buscar allí incómodamente ese nombre, no hay sitio en la corte cómodo para pasar eso, no hay maquinilla y las listas las necesitamos en nuestra oficina porque entonces cómodamente vamos llenando la información correctamente bajo condiciones eficientes y no corremos el riesgo de copiar mal en las condiciones que hay en las cortes.” (Pág. 29, Rec. Taq.)
. No hay que olvidar las siguientes palabras del Superin-tendente al testificar ante este Tribunal:
. “. . . de la búsqueda que he hecho no hay ningún partido político en Puerto Rico, que se haya inscripto comprando listas. Todos los partidos políticos en Puerto Rico se han inscrito a través de los pres . . . , de las Juntas Estatales copiando de las listas que nosotros suministramos. Este es el único partido que ha solicitado compra de listas.” (Pág. 14, Rec. Taq.)
Si consideramos que la primera solicitud al Superinten-dente para adquirir copias certificadas de las listas intere-sadas por los peticionarios (las de 68 precintos, según declaró el Sr. Flores) se hizo el 9 de junio de 1960 (o sea, unos 53 días laborables antes del término final establecido por ley para presentar en la Secretaría de Estado las peticiones para la inscripción de un partido político), podemos apreciar que la inusitada solicitud de los peticionarios impuso al Superin-tendente, por la limitación de tiempo envuelta, una presión *294de labor fuera de lo normal que nunca antes había afrontado un Superintendente General de Elecciones en la administra-ción de la Ley Electoral.
La historia sobre el desarrollo inscripcionario de los par-tidos por petición en Puerto Rico, según lo arriba transcrito, justifica plenamente, y no hace irrazonable ni arbitraria, la política pública establecida por la Asamblea Legislativa en lo relativo a la forma y manera de obtener el ciudadano copia de las listas electorales, o sea, a través de la sección 27 de la Ley Electoral y no del artículo 409 del Código de Enjui-ciamiento Civil.
El Tribunal declaró con lugar la petición de mandamus en cuanto a cinco de los veintinueve precintos cuyas listas certificadas a la fecha de la vista del recurso aún no había entregado el Superintendente, y la denegó en cuanto al resto de dichos precintos, fundándose en que, con relación a estos últimos, los peticionarios tenían a su alcance en las Juntas Locales de Elecciones, las listas interesadas donde podían inspeccionarlas y sacar copias de ellas, mientras que en cuanto a los primeros cinco no existían dichas listas en poder de las Juntas Locales y por lo tanto los peticionarios no tenían acceso a ellas en los respectivos precintos. Debo inferir que si en las Juntas Locales de todos los 29 precintos hubieran estado disponibles las referidas listas, el Tribunal hubiera denegado la petición de mandamus en su totalidad.
Si esta apreciación es correcta, mi teoría de que no pro-cedía el mandamus en este caso ni aún en cuanto a los cinco precintos de referencia — por no tener el Superintendente deber ministerial alguno que cumplir respecto al derécho invocado por los peticionarios, que no fuera otro que el de expedirle copias certificadas de dichas listas según había venido haciendo — se robustece por la propia determinación del Tribunal. Si los peticionarios tenían derecho a inspec-cionar y fotocopiar las listas en poder del Superintendente *295correspondientes a los cinco precintos aludidos, igual derecho tenían de inspeccionar y fotocopiar las listas de todos los veintinueve precintos, sujeto el ejercicio de ese derecho a las mismas limitaciones que le fueron impuestas por el Tribunal respecto a la inspección y copia de las listas de cinco de ellos, ya que la posibilidad de llevar a cabo la labor en cuanto a los veintinueve precintos dentro de las limitaciones y condi-ciones impuestas en su sentencia por el Tribunal para llevarla a cabo en cuanto a cinco, era una cuestión de hecho que dependía de la forma y manera en que se realizara dicha labor bajo la reglamentación razonable que el Superinten-dente adoptara a esos fines. En esas condiciones, el derecho reconocido a los peticionarios parece hacerse depender de la circunstancia fortuita de no estar en poder de las Juntas Locales de cinco precintos de la isla las listas correspondientes a los mismos. A mi juicio, dentro de la esfera de aplicación del artículo 409 del Código de Enjuiciamiento Civil, tal limi-tación opera como una restricción injustificada del derecho que el mismo consagra.
De otro lado, la prueba incontrovertida en el récord es al efecto de que tan pronto fue notificado el Superintendente por los presidentes de las Juntas Locales de esos cinco pre-cintos de que las listas correspondientes no estaban en dichas Juntas, ordenó que se hicieran las mismas para que todos los precintos las tuvieran, si bien a la fecha de la vista aún no se habían enviado. Los peticionarios no demostraron que estas cinco listas no hubiesen podido estar en poder de las respectivas Juntas dentro de un tiempo razonable para que los peticionarios pudieran hacer uso de ellas en las propias Juntas Locales en igual forma que las de los demás precintos interesados.
Por los motivos expuestos consideré improcedente la expe-dición del mandamus solicitado y anoté mi disenso, que ahora explico.

 Otras disposiciones contenidas en dicha sección 4 son:
“Las elecciones generales se celebrarán cada cuatro años en el día. del mes de noviembre que determine la Asamblea Legislativa. En dichas, elecciones serán elegidos el Gobernador, los miembros de la Asamblea Legislativa y los demás funcionarios cuya elección en esa fecha se dis-ponga por ley.
“Será elector toda persona que haya cumplido veintiún años de edad,, y reúna los demás requisitos que se determine por ley. Nadie será pri-vado del derecho al voto por no saber leer o escribir o por no poseer-propiedad.



“Todo funcionario de elección popular será elegido por voto directoy se declarará electo aquel candidato para un cargo que obtenga un número mayor de votos que el obtenido por cualquiera de los demás-candidatos para el mismo cargo.”


 Art. II, Sec. 2; Art. Ill, Secs. 4 y 7; Art. VIII, Secs. 1 y 2;. Art. IX, Sec. 6.


Ley Núm. 79 de 26 de junio de 1919, según enmendada. 16 L.P.R.A. :see. 1 et seq.


 Ley Núm. 19 de 10 de junio de 1939, según enmendada. 16 L.P.R.A. secs. 351 et seq.


 Ley Núm. 72 de 4 de mayo de 1931, según enmendada. 16 L.P.R.A. see. 401 et seq.


 Ley Núm. 20 de 22 de agosto de 1952, según enmendada. 16 L.P.R.A. secs. 441 et seq.


Ley Núm. 62 de 19 de junio de 1956, según enmendada. 16 JL.P.R.A. secs. 1001 et seq.


 Ley Núm. 110 de 30 de junio de 1957, según enmendada. 16 L.P.R.A. sees. 601 et seq.


 “See. 98. — El Superintendente General de Elecciones copiará la sanción penal establecida en diversos casos de este subtítulo, y asimismo la comprendida en el Código Penal, con relación a los casos de elecciones, jpara que se editen como suplemento adjunto a este subtítulo. Asimismo dará la mayor publicidad posible a dicha sanción penal, en todas las ciu-dades y pueblos del Estado Libre Asociado, con la anticipación necesaria, todos los años en que hubieren de celebrarse elecciones.” 16 L.P.R.A. sec. 289.


 Art. 183, Código Político — 16 L.P.R.A. see. 521.


 La omisión de reincorporar a la sección 27 de la Ley Electoral, en enmiendas subsiguientes a la del 27 de septiembre de 1951, la refe-rencia al párrafo (a) de la misma sobre “listas provisionales de inscrip-ciones”, según correctamente se expone en la opinión del Tribunal, no-altera el carácter público de dichas listas. El requisito de distribución y publicidad de las mismas que siempre formó parte del plan legislativo-para el desarrollo -del proceso electoral, continúa vigente por imperativo del proceso mismo y necesidad inherente del propio sistema. Así lo ha seguido entendiendo el Superintendente General de Elecciones al continuar remitiendo dichas listas, al igual y para los mismos fines que las otras, expresamente mencionadas en la sección 27 de la Ley, a los funcionarios y organismos en ella dispuestos.


 “ . . . Disponiéndose, que cualquier persona podrá obtener una. copia certificada de cualquiera de dichas listas, mediante el pago de un centavo, en sellos de rentas internas, por cada nombre de elector con-tenido en las mismas, los cuales sellos se fijarán debidamente en dichas listas y serán cancelados por el Superintendente General de Elecciones.”


 “ . . . Cualquier persona podrá obtener copia de dicha lista de-votantes mediante el pago de un centavo en sellos de rentas internas por cada nombre de elector contenido en las mismas los cuales sellos se cancelarán por el Superintendente General de Elecciones.”


 Art. 409: “Todo ciudadano tiene derecho a inspeccionar y sacar copia de cualquier documento público de Puerto Rico, salvo lo expresa-mente. dispuesto en contrario por la ley.”


 Art. 410: “Todo funcionario público bajo cuya custodia obrare algún documento público, está en la obligación de facilitar, al requerírsele, copia certificada del mismo, mediante el pago de los derechos legales correspondientes, y dicha copia será admisible como evidencia en los mis-mos casos y con igual efecto, que el escrito original.”


 La disposición del artículo 18 de la Ley de Primarias, 16 L.P.R.A. 1047, en el sentido de que “El Director no dará información alguna de los hechos expresados en los Registros de determinado partido a los orga-nismos centrales o locales o a los candidatos de otros partidos, ni al público” pero que “a solicitud del organismo central de un partido o el representante de una candidatura de ese partido podrá certificar si el nombre de una persona incluida en su candidatura aparece o ha apare-cido inscrito en el Registro de otro partido”, lejos de representar un índice de que la Asamblea Legislativa siguió en materia electoral la pauta sobre técnica de legislar que se infiere del artículo 409, constituye una demostración indisputable de que la reglamentación de “todo lo concer-niente al proceso electoral y de .inscripción de electores, así como lo rela-tivo a los partidos políticos y candidaturas” hay que buscarla en las leyes especiales .que integran el plan legislativo sobre esa materia y no en disposiciones generales fuera del mismo.


 Aunque el lenguaje de la sección 27 de la Ley Electoral es al efecto de que el Superintendente “podrá” expedir copias certificadas de dichas listas, en vez de “está en ¡a obligación” que es el que usa el artículo 410 del Código de Enjuiciamiento Civil, el término “podrá”, por la naturaleza pública del derecho envuelto y por el evidente propósito del estatuto, le impone un deber afirmativo que cumplir al Superintendente. Los casos de O’Connel v. City of Cambridge, 154 N.E. 760, Rich. v. Board of State Canvassers, 59 N.W. 181; Korb v. Foso, 9 S.W.2d 298; Smith v. Curtis, 223 S.W.2d 712; Whitfield v. Grimes, 294 N.W. 346 ilustran el principio de interpretación estatutaria que justifica este aserto.